                                                                             F/LED
                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA                          ^ j r:         ^
                                       TAMPA DIVISION                        "           "

JAMES LESTER WILLIAMS,JR.,


                     Plaintiff,


              Vs.                      Case Number: 8:20-cv-02842-WFJ-SPF


                                                             JURY TRIAL DEMANDED


POLK COUNTY BOARD OF COUNTY COMMISSIONERS,


                     Defendant.

                                  AMENDED COMPLAINT

1.     COMES THIS DAY, Plaintiff Mr. JAMES L. WILLIAMS, proceeding
pro se,("Plaintiff or "I" "me" or "my") who hereby complains and demands judgment
against Defendant POLK COUNTY BOARD OF COUNTY COMMISSIONERS,
("Defendant" or "BOCC").
2.     On the 19^ day of March 2021, this Court entered an order dismissing the Plaintiffs
Complaint but granting the Plaintiff leave to file an Amended Complaint. The instant
document is the Plaintiffs Amended Complaint.
                                  1.     INTRODUCTION

3.     Plaintiff brings his discrimination claims pursuant to Title VII of the Civil Rights
Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 ("Title VII"). Plaintiff also brings claims
directly against Defendant for its unlawfixl retaliation against Plaintiffin violation of Title
VII during the actionable period, and seeks equitable relief, actual damages, and attorney's
fees and costs for those violations.




                                  1 I AMENDED COMPLAINT
                             11.      JURISDICTION AND VENUE

4.     Jurisdiction of this Courtis invoked pursuant to 28 U.S.C. §§451, 1331, 1337, 1343
and 1345. This action is authorized and instituted pursuant to Sections 703(a), 704(a),

706(f)(1), 706(f)(3), of Title VII of the Civil Rights Act of 1964, as amended,42 U.S.C.
§§ 2000e-2(a), 2000e-3(a), 2000e-5(f)(l), 2000e-5(f)(3), Section 102 of the Civil Rights

Act of 1991,42 U.S.C. §1981a.

5.     The court has jurisdiction under 28 U.S.C. § 1331 and 1343 (a)(3). Plaintiff seeks
declaratory relief pursuant to 28 U.S.C. §§2201 and 2202. Plaintiffs claims for injunctive

relief are authorized by 28 U.S.C. § 2283 & 2284 and Rule 65 ofthe Federal Rules of Civil
Procedure.

6.     The United States District Court for the Middle District ofFlorida's Tampa Division
is an appropriate venue under 28 U.S.C. Sectionl391 (b)(2) because it is where the events
giving rise to this claim occurred.

                                      Ill        PLAINTIFF

7.     The Plaintiff in this case is James L. Williams Jr. My address is 2729 St. Cloud
Oaks Dr., Valrico, FL 33594. My Telephone number is:(813)239-6115.
                                    IV.          DEFENDANT

8.     The Defendant in this case is Polk County Board of County Commissioners
(BOCC). Their address is: 330 W Church St. Bartow,FL 33830. Their telephone number
is (863)534-6000.

                                            V.     FACTS

9.    Plaintiff is an African American Male;44 years of age; bom August 25,1976.
10.   Before being hired as a Veteran Services Officer Supervisor, Plaintiff met the
qualification for being a Veteran Service Officer because Plaintiff is a U.S. Navy Veteran.
Plaintiff worked for Polk County Veteran Services for two years (Veteran Service Officer
Experience), before being selected as the Polk County Veteran Services Supervisor and



                                   2 I AMENDED COMPLAINT
Plaintiff continued to qualify and hold the Veteran Services annual certification. Plaintiff
also has an Associates, Bachelor's, and Master's Degree.

11.    Plaintiff was discharged as the Veteran Service Supervisor on December 13*^, 2019.
12.    The reasons stated why the Plaintiff was terminated from the Veteran Services
Supervisor position was for the following: "Termination for Cause due to the
Plaintiffs performance improvement regarding team interaction and development was not
demonstrated during the probationary period."
13.    Team interaction was conveyed as if the Plaintiff was being controlling,
authoritative and belittling as the Plaintiff advocated and promoted BOCC policies as it
relates to employees coming to work on time, working a full day's work and performing
their duties as prescribed within their job descriptions.
14.    The Director of Health and Human Services and The Director of Human

Resources, terminated the Plaintiff for cause (still in probationary period), given the
perception of the Plaintiffs team was that the Plaintiff was belittling, controlling, and
authoritative to them as the Plaintiff advocated and promoted BOCC policies as it relates

to coming to work on time, and doing their jobs as prescribed by their job descriptions.
15.    Although it was only a perception from employees(which the Plaintiffrebutted with
a meeting with Human Resources),the Plaintiff was terminated a few weeks after attending
a meeting with Human Resources, which was ultimately upheld by a pre-disciplinary board
along with the appeals board.
16.    Back in 2014, under the leadership of the same Director of Health and Human
Services and Director of Human Resources, a Senior Planner within the Housing and
Neighborhood Development ("HND") by the name of Melody B, Fredrick (African
American Female)filed a complaint on the HND Manager - Mr. Greg Alpers(white male)
for harassment and harsh treatment within the work center as it relates to program polices
and requirements.



                                3 I AMENDED COMPLAINT
17.    Another lady within the same work center Ms. Juanita (African American Female)
also filed a complaint alleging similar concerns.
18.    Both the Director of Health and Human Services, in conjunction with the Human

Resources Department, stated that the HND manager (Mr. Greg Alpers), while perceived
by Mrs. Fredrick as threatening and discriminatory, has only performed in fulfilling his
managerial duties, as conveying short and cold messages about the reality of the
department's financial limitations, and sometimes struggles, including hard decisions that
could have impact some work groups: but always in the best interest ofthe BOCC and the
programs his office oversees.
19.    Plaintiff would also like to mention that the then Director of Health and Human

Services, Ms. Kandis Baker-Buford (the same Director Plaintiff worked for) was
introduced to her current husband by her subordinate - HND Manager (Greg Alpers -
Caucasian). So, both Ms. Fredrick (Afncan American) and Ms. Juanita's (Afncan
American)complaints were overshadowed by the relationship between their HND manager
(Greg Alpers) and the Director of Health and Human Services (Marcia Andresen -
Caucasian).

20.    Given the two very similar circumstances, both supervisors/managers (Plaintiff and
Mr. Greg      Alpers) were promoting          and   looking    out for the   best interest

of BOCC policies, internal program policies and were perceived by employees as
harsh, harassing, controlling, belittling and authoritative.
21.    The difference is the perception of the White Supervisor (Mr. Greg Alpers) was
viewed favorably, by both the Director of Health and Human Services, and The Human
Resources Department. More importantly, Mr. Alpers was supported by the Director of
Health and Human Services, given they both are Caucasian and their apparent friendship
(HND manager introduced his friend (now current husband) to Marcia Andresen, the
Director of Health and Human Services).




                                4 1 AMENDED COMPLAINT
22.   The HND manager, Mr. Greg Alpers was given the benefit of the doubt for doing
his job and the African American Supervisor (Plaintiff) was not given that same benefit
and was arbitrarily terminated under the guise of cause.
                                       October 2016

23.   The Plaintiff was hired as a Veteran Service Officer with Polk County Veteran
Services; worked there for almost two and a half years with no disciplinary actions and not
even as much as a complaint.
24.   The Plaintiff worked hard and quickly became the number one Veteran Service
Officer and eventually was selected as the Polk County Supervisor, Veteran Services.
                                        April 2019

25.   The Plaintiffinterviewed for the Polk County Supervisor, Veteran Services position
and the Plaintiff noticed that a coworker of his, Mr. Joseph Lesniewicz (Caucasian male)
also had an interview that day.

26.    The Plaintiff was confused of how Mr. Joseph Lesniewicz was able to get an
interview, when Mr. Lesniewicz was not qualified for the position; but was somehow
provided the opportunity for an interview. Although the Plaintiff was selected as the
Supervisor; the Plaintifffound that to be concerning.
                                        June 2019

27.   Plaintiff was selected for the Supervisor, Veteran Services position.
28.   Plaintiff noticed that Mr. Joseph Lesniewicz(Caucasian Male)refused to accept any
direction from the Plaintiff as the Supervisor and often would go directly to the Director of
Health and Human Services for any and all personal matters, as well as matters pertaining
to Veteran Services.

29.   Plaintiff spent several weeks having meetings with Mr. Joseph Lesniewicz about
following the Chain of Command, and remaining at work for a full day's work. Plaintiff

also encouraged Mr. Lesniewicz to speak with the Plaintiff about matters pertaining to
Veteran Services first, before going to the Director of Health and Human Services. This


                                  5 I AMENDED COMPLAINT
included about him coming to work late, obtaining permission for leaving early, taking
days off without prior approval and scheduling outreaches out in the community without
approval from the Plaintiff, which so happened to be Ms. Lesniewicz's supervisor.
30.   Mr. Lesniewicz refused and disregarded the Plaintiffs encouragement. Plaintiff was
told by the Director of Health and Human Services to let Mr. Joseph Lesniewicz be and
that"Mr. Lesniewicz can supervise himself," or something similar to that effect.
                                        Julv 2019

31.   Mr. Timothy Kirkhart(Caucasian Male), who was also a close friend of Mr. Joseph
Lesniewicz would also begin to not accept any direction from the Plaintiffas the supervisor
and often would come to work late.

32.   Mr. Kirkhart also had begun consulting directly with the Director of Health and
Human Services (and Director's staff) for all personal matters, as well as matter
pertaining to Veteran Services. The Plaintiff also spent several weeks talking with
Mr. Timothy Kirkhart about coming to work on time and following the Chain ofCommand.
33.    Mr. Kirkhart's response to the Plaintiff was that "the only reason why you are in
charge and working here is because we allow you to," referring to the Caucasian staff
members at BOCC when he said "we."

34.   Plaintiff had another discussion with the Director of Health and Human Services

about the events that were taking place with both Timothy Kirkhart and Joseph Lesniewicz
and Director's replied "let Tim and Joe be... They know how to supervise themselves."

                                        Julv 2019

35.    While the Plaintiff was supervisor, Polk County Veteran Services had an opening
for another Veteran Service Officer position. The Plaintiff was told by the Director of
Health and Human Service to make sure I selected Mr. Joseph Lesniewicz as a panelist for
my interviewing panel.

36.   The Plaintiffrecognized this was not protocol, but assumed the Director wanted Mr.
Lesneiwicz to get some interviewing experience. So, the Plaintiff agreed.


                               6 I AMENDED COMPLAINT
37.    After reviewing resumes and score sheets for conclusiveness provided by Human
Resources, the Plaintiff and the interviewing panel interviewed several Caucasian males,
one African American male, and two Caucasian women. After the interviews, we

individually counted our scores for each candidate and the African American candidate
Mr. Harry Clark scored the highest by far.
38.    However, Mr. Joseph Lesniewicz argued that he was not the best candidate and that
the Plaintiff should hire one of the other candidates, which Mr. Joseph Lesniewicz had
chosen a Caucasian male.

39.    The Plaintiff explained to Mr. Joseph Lesniewicz, that I understand this is Mr.
Lesniewicz's first time being on an interviewing panel, but it does not work like that... The
Plaintiff explained that we cannot hire who we feel should be hired; we must select the best
candidate based on his or her qualifications, merit, and ability to answer pertinent questions
during the interviewing process (as guided by Human Resources).
40.    The Plaintiff immediately told the Director of Health and Human Resources about
what had happened at the interviewing panel in regard to Mr. Joseph Lesniewicz. The
Director of Health and Human Services then asked the Plaintiff, "what's the name of the

candidate that Mr. Joseph Lesniewicz was interested in."
41.    The Plaintifftold the Director the name ofthe candidate that Mr. Joseph Lesniewicz
was interested in and the very next day, the Director of Health and Human Services tried
to pressure the Plaintiff into changing the interviewing panel's merit chosen candidate

selection to Mr. Joseph Lesniewicz's candidate of choice. The Plaintiff immediately gave
the Director of Health and Human Services the same explanation that the Plaintiff gave
Mr. Joseph Lesniewicz and then proceeded with hiring the most qualified candidate as
evidenced by the interviewing results (which was the African American Candidate - Mr.
Harry Clark).




                                7 I AMENDED COMPLAINT
                                        August 2019

42.    The Plaintiff received a three-month evaluation from Plaintiffs Director of Health

and Human Services. The Director of Health and Human Services conveyed that the
Plaintiff was doing a greatjob and marked all satisfactory marks.
43.    The Director of Health and Human Services conveyed that both Mr. Tim Kirkhart
and Mr. Joseph Lesniewicz has complained that they were starting to feel bumed-out, and
that Plaintiff needed to find balance for outreach initiatives, phone calls, the completion of
Veteran Service-related paperwork and team building initiatives.
44.    The Plaintiff was caught off guard by that statement, because neither
Mr. Tim Kirkhart nor Mr. Joseph Lesniewicz had mentioned they were beginning to feel
bumed-out to the Plaintiff, especially since Mr. Joseph Lesniewicz was hardly at work and
Mr. Tim Kirkhart was habitually late for work and spent most of his evenings trying to
catch-up with his schedule.
45.    The Plaintiff asked other Veteran Service Officers who maintained similar, if not

greater workloads, excellent work attendance and reliability record if they were
bumt-out and they stated,"no."
46.    Despite the Plaintiffs finding amongst other Veteran Service Officers to be contrary
to Mr. Lesniewicz and Mr. Kirkhart complaint, the Plaintiff ensured the Director of Health
and Human Services that he would help with the client load by seeing clients, hold training
and awareness conceming these matters, and that the Plaintiff was in progress of hiring
more people as Veteran Services hiring funds became available to do so.
                                      September 2019
47.    Both Joseph Lesniewicz and Timothy Kirkhart (Caucasian employees) continue to
abuse the BOCC policies as well as the Director of Health and Human Services unofficial
open-door policy.

48.    Both Joseph Lesniewicz and Timothy Kirkhart continued to develop then-
relationship with the Director of Health and Human Services(Marcia Andresen), in which

                                8 I AMENDED COMPLAINT
the Director continued to allow them privileges of coming to work at their convenience
and not performing their duties as prescribed in their job descriptions.
49.    The Plaintiff would express to the Director of Health and Human Services that
corrective action documentation for coming to work late, poor performance and
inappropriate behavior could curtail such behavior amongst Mr. Joseph Lesniewicz and
Mr. Timothy Kirkhart (Caucasian employees). The response again from the Director of
Health and Human Services was to just leave them alone, and let them be. The Plaintiff

was also told by the Director of Health and Human Services on several occasions that the

Plaintiff was never to write them up for any infractions or violations of BOCC policies and
Procedures.

50.    Joe Lesniewicz and Timothy Kirkhart would often say to Plaintiff, "you are here

because we allow you to be here."

51.    They began complaining to the Director together about Plaintiff persistence that

they follow BOCC polices as it pertains to coming to work on time and doing their jobs.
Both Timothy Kirkhart and Joe Lesniewicz were either habitually late to work,and/or often

left early without, the Plaintiff's approval.
52.    Every time the Plaintiff would try and write them up for those violations, the
Director would mandate that the Plaintiff does not go through with it.
53.    Additionally,    the    Plaintiff   would   be    pressured    by   the    Director's
secretary (conveying the Director's authority), to "revise and/or replace" previously
submitted timecards by the Plaintiff and the staff. The Director's secretary would state that
the Director (Marcia) has given approval for these changes.
54.    Both Joe and Tim Kirkhart began approaching other workers in an effort to get them
to complain to the Director of Health and Human Service about the Plaintiff, so they can
develop a history of complaints, to get Plaintiff replaced, so that Mr. Joseph Lesniewicz
can become the new Supervisor.



                                9 1 AMENDED COMPLAINT
55.    The new employee that the Plaintiff hired (Harry Clark - mentioned above in
reference to Interviewing panel issue with Mr. Lesniewicz) which is African
American, stated that Mr. Joseph Lesniewicz and Mr. Timothy Kirkhart approached him
about getting rid of the Plaintiff so that Mr. Joseph Lesniewicz can be the Supervisor, but
now needed a black person to complain also to conceal it from looking discriminatory.
56.    Mr. Harry Clark later confessed to the Plaintiff that after seeing the relationship and
influence that Mr. Joseph Lesniewicz and Mr. Timothy Kirkhart had, with the Director of
Health and Human Service and her secretary, he felt compelled to comply with their

requests because he feared for his job, and if he refused, could be terminated for cause.
57.    Mr. Clark also told the Plaintiff that he had to tell the Plaintiff, because it was not

right that they are using him (an African American male), to take down another African
American arbitrarily and capriciously, without cause.

58.    Mr. Clark mentioned that before telling the Plaintiff, he had spoken with
Cedric Cox, in Housing and Development Division, to get some advice about what to do
in this situation.

59.    Mr. Clark stated that Cedric Cox told him to go tell the Director of Health and
Human Service, Marcia Andresen. Mr. Clark then stated that such an action would have

been occupational suicide for him, given that he knows about Joseph Lesniewicz and Mr.
Timothy Kirkhart's relationship with the Director and her secretary.
60.    Ms. Julie Ann Seay (African American Female) was another employee approached
by Mr. Joseph Lesniewicz and Mr. Timothy Kirkhart and she declined to assist them with

their plan to help get the Plaintifffired and to get Mr. Joseph Lesniewicz in the Supervisory
position.
61.    As of approximately June 3, 2020 (approx. six (6) months after Plaintiffs
termination), Mr. Joseph Lesniewicz had been selected as the new Supervisor and
coincidentally, Julie Ann Seay resigned two weeks later (6/12/2020).



                               10 I AMENDED COMPLAINT
                                        October 2019

62.    The Plaintiff finally approached the Director with a stronger stance and said
that, "I can't be effective as a Supervisor if you continue to enable the behavior of both

Mr. Joseph Lesniewicz and Mr. Timothy Kirkhart. They are coming to work as they please.
63.    They are leaving work as they please. They are not performing their duties as
prescribed by their job descriptions and they are complaining to you about [Plaintiff]
promoting BOCC policies and encouraging them to do their job".
64.    The Plaintiff asked the Director "what was so special about these two guys that they
get such special privileges" from her. The Director just looked at the Plaintiff and walked
back to her desk (basically ignoring my question and sent me back to my office with no
response).
65.    At the very next Director and Plaintiff bi-weekly meeting, The Plaintiff wrote a

letter and attached it to Plaintiffs bi-weekly progress report. In it, the Plaintiff addressed
the issues once again, in writing this time, and stated that moving forward, despite the
Director's demands, the Plaintiff will be writing up both Mr. Joseph Lesniewicz and Mr.
Timothy Kirkhart for any future infractions as it pertains to BOCC policies, and any
failures of them to do their jobs, as prescribed by their job descriptions.
66.    The Plaintiff conveyed to the Director that her guidance to ignore these violations
have only escalated such inappropriate behaviors and have made it impossible for the
Plaintiff to do his job of supervising a team to adequately service the Polk County Veteran
Community.

67.    Within a week, the Director of Health and Human Services gave the Plaintiff a
negative follow-up work performance memorandum dated: Octoberl6, 2019, and the
Director focused that memorandum on allegations from both Mr. Joseph Lesniewicz, and
Mr. Timothy Kirkhart's perceptual complaints.




                                11 I AMENDED COMPLAINT
68.    Within that same month, the Director of Health and Human Services approached
the Plaintiff, and mentioned that on Plaintiffs calendar she noticed that I was doing a
community outreach for the day.
69.    The Plaintiff replied, "yes." The Director then stated that that the outreach was
scheduled late and far from work and the hours driven would be suffice for me to go home
afterwards.

70.    That afternoon, while Plaintiff was at the outreach Mr. Joseph Lesniewicz contacted
the Plaintiff to let the Plaintiff know that the Director had given him a personal
recommendation and was placing him in the Polk Coimty Emerging Leaders Course, but
just noticed the Plaintiffs signature is required before he can submitting the document.
71.    The Plaintiff told Mr. Lesniewicz to hang tight because the Plaintiff will return to
the office before close of business that day.

72.    Once back at the office, the Plaintiffnoticed that the Director was out, but called the

Director and conveyed to the Director that Mr.Joseph Lesniewicz was hardly ever at work,
and that he is not ready for this course's stringent academic and attendance requirement.
73.    Additionally, the Plaintiff conveyed that there is currently no Supervisory position
posted at the time that Mr. Joseph Lesniewicz could qualify for, given that the course is
seen internally by Polk County BOCC as equivalent to an associated degree.
74.    The Director told the Plaintiff to just sign it, at which the Plaintiff did. Well, it
became apparent later that the effort to get Mr. Joseph Lesniewicz in the class was an effort
for Mr. Joseph Lesniewicz to qualify for the Plaintiffs job after the Plaintiff was fired.
75.    As part of the entry requirements for the Polk County Emerging Leaders Course,
Mr. Joseph Lesniewicz did not exhibit the competency required for acceptance in the
course, and ultimately was not selected. This meant that Mr. Joseph Lesniewicz still did
not meet the requirements to be the Supervisor, Veteran Services - Polk County.




                               12 I AMENDED COMPLAINT
76.    After the Plaintiff was fired, the Polk County Veteran Services Supervisor job
description was revised to where Mr. Joseph Lesniewicz could qualify, given the fact that
he didn't have a degree and was not selected for The Polk County Emerging Leaders
Course (which was viewed as equivalent as an associate's degree/used by the county to
afford no degree holders supervisory jobs), as a direct proximate cause of
Mr. Joseph Lesniewicz being a White, Caucasian, Male.
77.    The Director of Health and Human Services revised the job description to read

"associates degree or equivalent experience" to tailor the job description to Mr. Joseph
Lesniewics resume getting Mr. Joseph Lesniewicz qualified for the position.
78.    Mr. Harry Clark (the Veterans Service Officer that the Plaintiff mentioned earlier

as the newly hired employee who was enticed by Mr. Joseph Lesniewicz and Timothy
Kirkhart to complain to the Director about the Plaintiffs conduct, in hopes of getting the
Plaintiff fired, so that Mr. Joseph Lesniewicz can get the Supervisory position) also
interviewed for the Polk County Supervisor, Veteran Services position after the Plaintiff
was fired.

79.    Mr. Clark holds a Master's Degree and was previously a Veteran Services Officer
Supervisor from another county. Mysteriously, Mr. Joseph Lesniewicz was picked over
him for the Supervisor position. Based upon information and belief, both Mr. Joseph
Lesniewicz's fnend and coworker, "Timothy Kirkhart and the Director of Health and
Human Service" were both on the interviewing panel and chose Mr. Joseph Lesniewicz as
the new Supervisor, ofPolk County Veteran Services.
                                     November 2019

80.    The Veteran Service secretary (Ms. Carol Mothershed) entered my office and said
there are clients here for Timothy Kirkhart, but at that time, Timothy Kirkhart had not made
into work.

81.   The Plaintiff asked Mrs. Mothershed how long it has been since the client been
waiting and she stated, "one hour and she have tried to call Timothy Kirkhart with no

                               13 I AMENDED COMPLAINT
answer". So, the Plaintiff also tried calling Timothy Kirkhart to see why he was running
late; again he did not answer his telephone.
82.    Within five minutes the Plaintiff saw Timothy Kirkhart casually walking to his
office door.    The Plaintiff asked, "how come you are late?" Timothy Kirkhart

conveyed,"I stopped for donuts on my way into work."

83.    With the constant tardiness to work, the Plaintiff researched Timothy's calendar and

noticed Timothy had begun scheduling himself an hour for Admin time and using that time
to come to work an hour late.

84.    The Plaintiff requested the Veterans' Services Secretary to adjust Timothy Kirkhart

schedule so that he can see clients for that hour, instead of coming to work an hour late and

getting paid for an hour he never works. Timothy requested a meeting with the Plaintiff
and during that meeting the Plaintiff asked,"who approved an hour of Admin time for you
for those days on your calendar?" Timothy responded,"It's been this way for a while now

and that the Director, Marcia Andresen approved it herself."

85.    The Plaintiff told Timothy Kirkhart that his actions of coming to work late has been
grossly habitual, and that the Plaintiff was going to write him up for this infraction, and
that he needed to makeup that hour, if he wanted to get paid for that hour.
86.    The Plaintiff immediately notified the Director of his intent, and told her the

Plaintiff will be drafting a comprehensive and historical pamphlet, to support the Plaintiff
decision to write-up Timothy Kirkhart.
87.    The Director expressed her significant disagreement as she has historically done and
also told the Plaintiff to give Timothy Kirkhart back that hour, which the Plaintiff did.

88.    Within a week and out of nowhere, the Plaintiff's Director calls him in for an

impromptu meeting (not one of our regularly schedule meetings) and gave the Plaintiff
another Memorandum and this one was titled "One-Month Probation Extension".

89.   First, the Plaintiff didn't know he was on probation, since he had been working for
Polk County Veteran Services for over three (3) years. Secondly, again that

                                14 I AMENDED COMPLAINT
Memo only manifested the Plaintiffs work-performance issues with Timothy
Kirkhart, Joseph Lesniewicz perceptual complaints; and now Harry Clark, the new hire
that stated that Timothy Kirkhart and Joe Lesniewicz manipulated him to complain to the
boss in hopes of getting the Plaintiff fired.
90.    After seeing the relevant memorandum, the Plaintiff immediately contacted
Human Resources (Mr. Alejandro Velazquez - Employee Relations Manager) and the
Plaintiff requested a meeting between the Plaintiff, Human Resources, and the Plaintiffs
Director so we could clarify the issues at hand, and obtain mediation between the
perception ofemployees(perceived belittling, controlling and authoritativeness) versus the
reality ofthe situation (fulfilling my managerial duties as it stipulates within the Employee
Handbook); to also include the preferential treatment by the Director for certain employees
and the retaliation of write-ups that the Plaintiff was receiving from the Director for
actually doing his job.
91.    The Plaintiff was told by Human Resources that his Director was not interested in
mediation, and that they requested the Plaintiff meet with them only (Mr. Alejandro
Velazquez- Employee Relations Manager and Mr. Lashana Joe - newly hired).
92.    After meeting with Human Resources, the Plaintiff was told that his concerns with
the employees(coming to work late, leaving work early, failing to do theirjob as prescribed
by the job descriptions and jumping the chain of command) were all legitimate concerns
and that the Plaintiffs Director was wrong for intervening and inappropriately
collaborating with employees Timothy Kirkhart and Joseph Lesniewicz.
93.    The Plaintiff was told by Mr. Alejandro Velazquez - Employee Relations
Manager, that he does not have any authority to tell the Plaintiffs Director what to do, but
he will ask his Director, the Director ofHuman Resources,to talk to the Plaintiffs Director

(Director of Health and Human Services) and convey the importance of the Plaintiffs
position, as well as the need for the Plaintiff to advocate and promote BOCC policies

without the Directors' interference.



                                15 I AMENDED COMPLAINT
                                       December 2019

94.    A    few    weeks     later   the   Plaintiff   got   an    email    at   work    from
Mr. Alejandro Velazquez-Employee Relations Manager, and the Plaintiff was summoned
to Human Resources for a follow-up from the Plaintiffs last meeting with Human
Resources. Once inside the office for this follow-up meeting, in attendance were the

Plaintiff, the Plaintiffs Director of Health and Human Services, Mr. Alejandro Velazquez
- Employee Relations Manager, and Mrs. Lashana Joe - newly hired employee.
95.    In the meeting, the Plaintiff was immediately told by Mr. Alejandro Velazquez that
it was decided by the Director of Health and Human Resources and Human Resources to
terminate the Plaintifffor cause (during his probationary period), but the Plaintiff first have

an option to resign.

96.    The Plaintiff was given the opportunity to sign a pre-filled resignation letter and was
told that the Plaintiff can write "whatever the Plaintiff wanted" in the "reason for resigning

space." The Plaintiff denied the request to resign and then the Plaintiff was given the

termination letter for review, signature and immediately terminated.

97.    In an effort to get the Plaintiff to willingly resign, the Plaintiff was told that going
the resignation route, will alleviate any employment termination on my occupational
record, thus allowing me to seek employment easily elsewhere.
98.    The Plaintiff declined and told the Director ofHealth and Human Services, and the

Human Resources representative that this was absurd, and unethical.

99.    The Director requested of Mr. Alejandro Velazquez - Employee Relations
Manager, to explain to the Plaintiff that he does not have the right to a pre-disciplinary
Board nor does he have any right to an Appeals Board, which is why the resignation option
was in my best interest.
100. Again, the Plaintiff declined to resign and was ultimately terminated.




                                16 I AMENDED COMPLAINT
                                      December 2019

101. The Plaintiffreceived a letter from Polk County Human Resources that after careful
review, they had determined that terminating the Plaintiff without offering him his rights
for a Pre-Disciplinary Board and an Appeal Board was a mistake, given that Human
Resources had determined that the Plaintiff was actually never on probation.
102. The Plaintiff had been with Polk County Veteran Services for over three (3) years.

At the time of Plaintiffs termination and had exceeded the probationary requirements.
103. Both the Plaintiffs three year's stellar reputation that got the Plaintiff hired as the
Supervisor, Veteran Services and with the Plaintiffs three-month evaluation are both
contrary to the termination letter's reasons for termination.
104. Being terminated for cause is for employees that do not meet the probationary
requirements. It is now evident that the Plaintiff was indeed discriminated against, given
the collaborating efforts and actions of the Director of Health and Human Services, Mr.
Joseph Lesniewicz, Timothy Kirkhart, their manipulation of Harry Clark, Human
Resources andthe Pre-Disciplinary/Appeals Board.
104. In the letter from Polk County Human Resources, it stated that given that mistake

of terminating the Plaintiff for cause, the Plaintiff was then eligible for a Pre-Disciplinary

Board Hearing.

105. The Plaintiff agreed to a Pre-Disciplinary Board hearing, but then noticed that the
Chairperson ofthe Pre-Disciplinary Board Hearing was the Director of Health and Human

Services (Marcia Andresen), the director who ultimately wrongfully terminated the
Plaintiff.

106. The Plaintiff notified Polk County Human Resources Department of the conflict of

interest with the Pre-Disciplinary Board Chairperson and requested someone else other
than the Plaintiffs Director of Health and Human Services to be the Chairperson of the
Pre-Disciplinary Board Hearing.




                                17 I AMENDED COMPLAINT
107. The Plaintiff conveyed crystal clear, that without choosing another Chairperson,
there is no way that the Plaintiff would receive an impartial and unbiased Pre-Disciplinary
Board Hearing. The Plaintiff further conveyed that the Employee Handbook states
that, "the City Manager or anyone else he designates can also fulfill this duty".
Polk County Human Resources ultimately declined the Plaintiffs request.
                                       January 2020

108. The Plaintiff attended the Pre-Discipline Board Hearing. Attendees were the

Director of Health and Human Services - Marcia Andresen, Mrs. Lashana Joe - newly
hired person and the Plaintiff. Directly adjacent to the office they were having our meeting,
the Plaintiff saw Mr. Alejandro Velazquez(Employee Relations Manager) and asked if he
would be joining us and Mr. Alejandro Velazquez said,"no."
109. Again, the Plaintiff pleaded the same story to the same Director of Health and
Human Services who wrongfully terminated the Plaintiff in the beginning.
110. Mrs. Lashana Joe-newly hired Human Resources Representative, appeared to have
fallen asleep during this meeting. The Plaintiff had awakened her when asked,"Are you
sleep?" Of course, after the Pre-Disciplinary Hearing, the Director upheld her previous
decision.

111. The Plaintiff asserts that the Pre-disciplinary hearing was not utilized as intended
for a fresh look from a nonbiased and impartial individual/party into the facts of the
Plaintiffs termination was not achieved because the same Director of Health and Human

Services oversaw her own decision to terminate the Plaintiff.

112. Within a few weeks, the Plaintiff received correspondence upholding the Director's
same decision, and additional correspondence, and an opportunity for an appeals board was
provided. The Plaintiff agreed to an appeals board.
113. While the Plaintiff prepared for his appeal Board, the Plaintiff inquired about
protocol with the appeals board manager as it pertains to contacting witnesses. The



                               18 I AMENDED COMPLAINT
Appeals Board manager told the Plaintiff to give him the list of his witnesses and he would
notify them of my request for the appeal hearing.
114. The appeal board manager had several days to notify the Plaintiffs witnesses ofthe
Plaintiffs request for them to participate in the appeal board hearing. Only one of the
Plaintiffs witnesses was notified (Mr. Cedric Cox)and he was notified at 2:00pm the day
before the appeals hearing.
115. The Plaintiff was told by the Appeals Board Manager that all the other witnesses,
"had taken the day off or were unavailable" per the Director ofHealth and Human Services.
                                        March 2020

116. At the appeals board hearing, the Plaintiff noticed that he was not given a diverse
panel at the appeals hearing. The panel consisted of three (3)(Caucasian) males and one
(1)(Caucasian)female that were to decide if the Plaintiff were going to keep his job.
117. Additionally, at the panel the Director had available, Joseph Lesniewicz,
Timothy Kirkhart and Mr. Harry Clark as her witnesses (whom all were conveniently at
work that day and available).

118. Mr. Timothy Kirkhart was a committee member/routine panelist for the Polk
County appeals board, and given that he now was a witness in this dispute on behalf of
county leadership, Plaintiff asserted that he was not sure if the county took his authority
and relationship with other panelists into consideration.
119. The Appeals Board upheld the Director's denial of giving the Plaintiff his job back.
120. The Plaintiff was not surprised, given the Director of Health and Human Services
has a history of discriminatory complaints and has managed to retain her position.
121. The Director of Health and Human Services has been reported on a few occasions
for discriminatory actions as well as placed on probation for discriminatory/unethical
practices amongst African Americans as well as showing favoritism and maintaining
inappropriate relationships with other Caucasian employees.



                                19 I AMENDED COMPLAINT
122. The Director of Health and Human Services, Joseph Lesniewicz and Timothy
Kirkhart all worked together to discriminate against the Plaintiff by working together to
get(Harry Clark onboard)and to get the Plaintiff(who they knew was an Afncan American
Male) terminated from the Plaintiff Supervisory position, so that they can hire Joseph
Lesniewicz(a Caucasian, male).
123. The Polk County Human Resources, allowed the Director of Health and Human
Services, to be a Chairperson on a pre-disciplinary board hearing against the Plaintiff,
whom she personally terminated, which is a major conflict of interest, tantamount to the
knowing and intentional deprivation of Plaintiffs right to be heard at a meaningful time
and in a meaningful manner by a fair and impartial/neutral hearing body, in violation of
the Civil Rights Acts of 1964.

124. Furthermore, the Defendant knowingly and intentionally allowed the rigging of an
appeals panel, that to any reasonable jurist, clearly and unambiguously, fell short of being
diverse, neutral, or impartial and did not make a concerted effort to acquire witnesses for
the terminated Plaintiff, thereby, under color ofstate law, depriving the Plaintiff of his right
to present evidence and witnesses in his favor, in violation ofthe Civil Rights Acts of 1964.
                    VI.    EXHAUSTION OF LEGAL REMEDIES

125. As set forth herein above, Plaintiff James L. Williams has exhausted any and all
administrative remedies available to him; all to no avail.

                                 VII.    LEGAL CLAIMS

126. To establish aprimafacie case of disparate treatment under Title Vn,Plaintiff must
show he was a qualified member of a protected class (race and age), he was subjected to
adverse employment action (termination), and his employer treated similarly situated
employees outside the protected class(race)more favorably. Crawford v. Carroll,529 F.3d
961,970(11th Cir. 2008).




                                 20 I AMENDED COMPLAINT
127. Liability in a disparate treatment claim "depends on whether the protected trait
actually motivated the employer's decision." Young v. United Parcel Serv., Inc.^ 135 S.
Ct, 1338, 1345(2015)(quoting Raytheon v. Hernandez, 540 U.S. 44, 53 (2003)).

                                       COUNT-ONE
 (RACIAL DISCRIMINATION IN VIOLATION OF TITLE VII OF THE CIVIL
             RIGHTS ACT OF 1964, 42 USC 2000E. ET SEQ.)
128. Plaintiff James L. Williams realleges and incorporates by reference paragraphs 1
through 127 as if fully set forth herein.
129. The Defendant's conduct as alleged above constitutes discrimination based on Race.

The stated reasons for the Defendant's conduct were not the true reasons, but instead were

pretext to hide the Defendant's discriminatory animus.
130. When, as here, the plaintiff claims that his employer discharged him on account of
his race, he must establish four elements:(1) that he is a member of a protected class;(2)
that he was qualified for the position he held;(3)that he was discharged from that position;
and(4)that in terminating his employment, his employer treated him less favorably than a
similarly situated individual outside of his protected class. E.g., Maynard v. Bd. of

Regents, 342 F.3d 1281, 1289 (11th Cir.2003)             McDonnell Douglas, 411 U.S. at
802,93 S.Ct. at 1824). If the plaintiff makes this showing, he raises a presumption that his

race motivated his employer to treat him unfavorably. See Tex. Dep't of Cmty. Affairs v.
Burdine, 450 U.S. 248, 254, 101 S.Ct. 1089, 1094, 67 L.Ed.2d 207(1981).
131. Plaintiff is an African American Male; 44 years of age; bom August 25, 1976.
132. Before being hired as a Veteran Services Officer Supervisor, Plaintiff met the
qualification for being a Veteran Service Officer because Plaintiff is a U.S. Navy Veteran.
Plaintiff worked for Polk County Veteran Services for two years (Veteran Service Officer
Experience), before being selected as the Polk County Veteran Services Supervisor and
Plaintiff continued to qualify and hold the Veteran Services annual certification. Plaintiff
also holds an Associates, Bachelor's, and Master's degree.


                                21 I AMENDED COMPLAINT
133. Plaintiff was discharged as the Veteran Service Supervisor on December 13^,2019.
134. The reasons stated why the Plaintiff was terminated from the Veteran Services
Supervisor position was for the following: Termination for Cause due to the Plaintiff's
performance improvement regarding team interaction and development was not
demonstrated during the probationary period.
135. Back in 2014, under the leadership of the same Director of Health and Human
Services and Director of Human Resources, a Senior Planner within the Housing and

Neighborhood Development by the name of Melody B, Fredrick (African American
Female) filed a complaint on the HND Manager - Mr. Greg Alpers (White Male) for
harassment and harsh treatment within the work center as it relates to program polices and
requirements.
136. Another lady within the same work center Ms. Juanita (Afiican American Female)
also filed a complaint alleging similar concerns. Both the Director of Health and Human
Services, in conjunction with the Human Resources Department, stated that the HND
manager (Mr. Greg Alpers), while perceived by Mrs. Fredrick as threatening and
discriminatory, has only performed in fulfilling his managerial duties, as conveying short

and cold messages about the reality of the department's financial limitations, and

sometimes struggles, including hard decisions that could have impact some work groups:
but always in the best interest of the BOCC and the programs his office oversees.
137.   Plaintiff would also like to mention that the Director of Health and Human Services

(the same Director Plaintiff worked for) was introduced to her current husband by her
subordinate - HND Manager(Greg Alpers - Caucasian).
138. Both Ms. Fredrick (Afncan American) and Ms. Juanita's (African American)
complaints were overshadowed by the relationship between their HND manager (Greg
Alpers) and the Director of Health and Human Services (Marcia Andresen - Caucasian).
139. Given the two very similar circumstances, both supervisors/managers (Plaintiff and
Mr. Greg Alpers) were promoting and looking out for the best interest of BOCC policies,

                              22 I AMENDED COMPLAINT
internal program policies and were perceived by employees as harsh, harassing,
controlling, belittling and authoritative.
140. The difference is the perception of the White Supervisor (Mr. Greg Alpers) was
viewed favorably, by both the Director of Health and Human Services, and The Human
Resources Department.

141. Mr. Alpers was supported by the Director ofHealth and Human Services, given they
both are Caucasian and their apparent friendship(HND manager introduced his friend(now
current husband) to Marcia Andresen, the Director of Health and Human Services).
142. The HND manager, Mr. Greg Alpers was given the benefit of the doubt for doing
his job and the African American Supervisor (Plaintiff) was not given that same benefit
and was arbitrarily terminated under the guise of cause.
143. As set forth above, the Plaintiff is a member of a protected class because he is an

African American, male, aged 44 years.

144. Plaintiff was subjected to an adverse employment action i.e., he was fired, as a direct
and proximate cause of being an African American.
145. Throughout the Plaintiffs employment with the Defendant (the Plaintiffs former
employer) treated similarly situated employees outside the Plaintiffs class (Caucasian)
more favorably.

146. The Plaintiffs race was the Defendant's actual motivating factor withstanding its
decision to terminate the Plaintiff.

147. The Defendant's conduct as alleged at length herein constitutes discrimination based
on race in violation of Title VII. The stated reasons for the Defendant's conduct were not

the true reasons, but instead were pretext to hide the Defendant's discriminatory animus.




                                23 I AMENDED COMPLAINT
                                      COUNT-TWO
              (AGE DISCRIMINATION IN VIOLATION
OF THE AGE DISCRIMINATIONIN EMPLOYMENT ACT(ADEA)29 USC 621)
148. Plaintiff James L. Williams realleges and incorporates by reference paragraphs 1
through 147 as if fully set forth herein.
149. The Defendant fired the Plaintiff at an age of over 40 and then they hired a
replacement, who at the time was below the age of40 years old.
150. As of approximately June 3, 2020 (approx. six (6) months after Plaintiffs
termination), Mr. Joseph Lesniewicz had been selected as the new Supervisor and
coincidentally, Julie Ann Seay resigned two weeks later (6/12/2020).
151. After the Plaintiff was fired, the Polk County Veteran Services Supervisor job
description was revised to where Mr. Joseph Lesniewicz could qualify, given the fact that
he did not have a degree and was not selected for The Polk County Emerging Leaders
Course (which was viewed as equivalent as an associate's degree/used by the county to
afford non-degree holders supervisory jobs), as a direct proximate cause of Mr. Joseph

Lesniewicz being a White, Caucasian, Male, who was much younger than the Plaintiff.
152. The Director of Health and Human Services revised the job description to read

"associates degree or equivalent experience" to tailor the job description to Mr. Joseph
Lesniewics resume getting Mr. Joseph Lesniewicz qualified for the position.
153.   Mr. Harry Clark (the Veterans Service Officer that the Plaintiff mentioned earlier

as the newly hired employee who was enticed by Mr. Joseph Lesniewicz and Timothy
Kirkhart to complain to the Director about the Plaintiffs conduct, in hopes of getting the
Plaintiff fired, so that Mr. Joseph Lesniewicz can get the Supervisory position) also
interviewed for the Polk County Supervisor, Veteran Services position after the Plaintiff
was terminated.

154.   As set forth above, at all times relevant hereto the Plaintiff was a member of a

protected group because he was between the ages of40 and 70 years of age, to-wit: 44.




                                24 I AMENDED COMPLAINT
155. The Plaintiff was subjected to an adverse employment action by the Defendant,
to-wit: the Defendant terminated the Plaintiff.

156. A substantially young person filled the position from which the Plaintiff held prior
to his termination, to-wit: a Caucasian, male, in his 30s, named Mr. Joseph Lesniewicz.
157. At all times relevant hereto the Plaintiff was duly qualified for the position he held
while employed by the Defendant.
158. The Defendant's conduct as alleged at length herein constitutes discrimination based
on age in violation of Title VIL The stated reasons for the Defendant's conduct were not
the true reasons, but instead were pretext to hide the Defendant's discriminatory animus.

                                     COUNT-THREE
          (REPRISAL FOR ENGAGING IN PROTECTED ACTIVITIES)
159. Plaintiff James L. Williams realleges and incorporates by reference paragraphs 1
through 158 as if fully set forth herein.
160. The Defendant's conduct as alleged above constitutes retaliation against the Plaintiff
because he engaged in activities protected by Title VII. The stated reasons for the
Defendant's conduct were not the true reasons, but instead were pretext to hide the
Defendant's retaliatory animus.

161.   Within a week and out of nowhere, the Plaintiffs Director calls him in for an

impromptu meeting (not one of our regularly schedule meetings) and gave the Plaintiff
another Memorandum and this one was titled "One-Month Probation Extension".

162. First, the Plaintiff did not know he was on probation since he had been working for
Polk County Veteran Services for over three (3) years. Secondly, again that Memo only
manifested the Plaintiffs work-performance issues with Timothy Kirkhart, Joseph
Lesniewicz perceptual complaints; and now Harry Clark, the new hire that stated that
Timothy Kirkhart and Joe Lesniewicz manipulated him to complain to the boss in hopes
of getting the Plaintiff fired.




                                  25 I AMENDED COMPLAINT
163. After seeing said memorandum, the Plaintiff immediately contacted Human
Resources (Mr. Alejandro Velazquez - Employee Relations Manager) and the Plaintiff
requested a meeting between the Plaintiff, Human Resources, and the Plaintiffs Director
so we could clarify the issues at hand, and obtain mediation between the perception of
employees (perceived belittling, controlling and authoritativeness) versus the reality ofthe
situation (fulfilling my managerial duties as it stipulates within the Employee Handbook);
to also include the preferential treatment by the Director for certain employees and the
retaliation of write-ups that the Plaintiff was receiving from the Director for actually doing
his job.
164. The Plaintiff was told by Human Resources that his Director was not interested in

mediation, and that they requested the Plaintiff meet with them only (Mr. Alejandro

Velazquez-Employee Relations Manager and Mr. Lashana Joe - newly hired).
165. After meeting with Human Resources, the Plaintiff was told that his concerns with
the employees(coming to work late, leaving work early,failing to do theirjob as prescribed
by the job descriptions and jumping the chain of command) were all legitimate concems
and that the Plaintiffs Director was wrong for intervening and inappropriately
collaborating with employees Timothy Kirkhart and Joseph Lesniewicz.
166. The Plaintiff was told by Mr. Alejandro Velazquez-Employee Relations Manager,
that he does not have any authority to tell the Plaintiffs Director what to do, but he will
ask his Director, the Director of Human Resources, to talk to the Plaintiffs Director
(Director of Health and Human Services) and convey the importance of the Plaintiffs
position, as well as the need for the Plaintiff to advocate and promote BOCC policies
without the Directors' interference.

167. In December of2019, a few weeks later the Plaintiff got an email at work from Mr.
Alejandro Velazquez- Employee Relations Manager, and the Plaintiff was summoned to
Human Resources for a follow-up from the Plaintiffs last meeting with Human Resources.
Once inside the office for this follow-up meeting, in attendance were the Plaintiff, the

                               26 I AMENDED COMPLAINT
Plaintiffs Director of Health and Human Services, Mr. Alejandro Velazquez- Employee
Relations Manager, and Mrs. Lashana Joe - newly hired employee.
168. In the meeting, the Plaintiff was immediately told by Mr. Alejandro Velazquez that
it was decided by the Director of Health and Human Resources and Human Resources to
terminate the Plaintifffor cause (during his probationary period), but the Plaintifffirst have
an option to resign. The Plaintiff was given the opportunity to sign a pre-filled resignation
letter and was told that the Plaintiffcan write "whatever the Plaintiff wanted" in the "reason

for resigning space." The Plaintiff denied the request to resign and then the Plaintiff was
given the termination letter for review, signature and immediately terminated.
169. In an effort to get the Plaintiff to willingly resign, the Plaintiff was told that going
the resignation route, will alleviate any employment termination on my occupational
record, thus allowing me to seek employment easily elsewhere.
170.   The Plaintiff declined and told the Director of Health and Human Services, and the

Human Resources representative that this was absurd, and unethical. The Director
requested of Mr. Alejandro Velazquez - Employee Relations Manager, to explain to the
Plaintiff that he does not have the right to a pre-disciplinary Board nor does he have any
right to an Appeals Board, which is why the resignation option was in my best interest.
171. Again, the Plaintiff declined to resign and was ultimately terminated.
172. In December of 2019, the Plaintiff received a letter from Polk County Human
Resources that after careful review, they had determined that terminating the Plaintiff
without offering him his rights for a Pre-Disciplinary Board and an Appeal Board was a
mistake, given that Human Resources had determined that the Plaintiff was never on
probation.

173. The Plaintiff had been with Polk County Veteran Services for over three (3) years.
At the time ofPlaintiffs termination and had exceeded the probationary requirements.
174. As set forth hereinabove, the Plaintiff engaged in protected activities when the
Plaintiff submitted a written request to Human Resources requesting an investigation of

                               27 1 AMENDED COMPLAINT
the Plaintiffs immediate supervisor, as to why the Plaintiff was disciplined because he
held the Caucasian and African American employees under his charge to the same
attendance and work performance standard.
175. Because the Plaintiff opposed his immediate supervisors' racism towards African
Americans, whereby she would refuse to enforce the same rules and regulations upon
Caucasian employees (that she would all of the others similarly situated employees) and
committed the same to writing, which the Plaintiff delivered to the Human Resources
Department, the Plaintiff opposed a practice protected by Title VII and thereby engaged in
protected activities.
176. The Plaintiff was terminated by the Defendant as a direct and proximate cause of
his opposition to the Defendant's racist policies or practices and his engagement in said
protected activities.
177. The adverse employment action taken by the Defendant against the Plaintiff was
causally related to Plaintiffs protected activity because, but for the Plaintiffs opposition
of the Defendant's racist unwritten policies or practices, and the Plaintiffs written request
for an investigation of his immediate supervisor, the Plaintiff would still be employed with
the Defendant.

178. The Plaintiffs opposition of the Defendant's racist unwritten policy and practices
towards African Americans and his participation in reporting the racist policy or practices
to Human Resources, was the motivating factor in the Defendant's decision to terminate
the Plaintiff.

179. The Defendant's conduct as alleged herein constitutes retaliation against the Plaintiff

because he engaged in activities protected by Title VII. The stated reasons for the
Defendant's conduct were not the true reasons, but instead were pretext to hide the
Defendant's retaliatory animus.




                               28 I AMENDED COMPLAINT
                                      COUNT-FOUR
            (HOSTILE AND ABUSIVE WORKING EIWIRONMENT)
180. Plaintiff James L. Williams realleges and incorporates by reference paragraphs 1
through 179 as if fully set forth herein.
181. The Plaintiff wrote a letter and attached it to Plaintiffs bi-weekly progress report.

In it, the Plaintiff addressed the issues once again, in writing this time, and stated that
moving forward, despite the Director's demands, the Plaintiff will be writing up both Mr.
Joseph Lesniewicz and Mr. TimothyKirkhart for any future infractions as it pertains to
BOGG policies, and any failures of them to do their jobs, as prescribed by their job
descriptions.

182. The Plaintiff conveyed to the Director that her guidance to ignore these violations
have only escalated such inappropriate behaviors, and have made it impossible for the
Plaintiff to do his job of supervising a team to adequately service the Polk County Veteran
Community.

183. Within a week, the Director of Health and Human Services gave the Plaintiff a
negative follow-up work performance memorandum dated: Octoberl6, 2019, and the
Director focused that memorandum on allegations from both Mr. Joseph Lesniewicz, and

Mr. Timothy Kirkharfs perceptual complaint.
184. The Plaintiffrequested the Veterans' Services Secretary to adjust Timothy Kirkhart

schedule so that he can see clients for that hour, instead ofcoming to work an hour late and

getting paid for an hour he never works.
185. Timothy requested a meeting with the Plaintiff and during that meeting the Plaintiff

asked,"who approved an hour of Admin time for you for those days on your calendar?"
Timothy responded, "It's been this way for a while now and thatthe Director, Marcia
Andresen approved it herself."




                                29 I AMENDED COMPLAINT
186. The Plaintiff told Timothy Kirkhart that his actions of coming to work late has been
grossly habitual, and that the Plaintiff was going to write him up for this infraction, and
that he needed to makeup that hour, if he wanted to get paid for that hour.
187. The Plaintiffimmediately notified the Director of his intent and told her the Plaintiff
will be drafting a comprehensive and historical pamphlet, to support the Plaintiff decision
to write-up Timothy Kirkhart.
188. The Director expressed her significant disagreement as she has historically done and
also told the Plaintiff to give Timothy Kirkhart back that hour, which the Plaintiff did.
189. Within a week and out of nowhere, the Plaintiffs Director calls him in for an

impromptu meeting (not one of our regularly schedule meetings) and gave the Plaintiff
another Memorandum and this one was titled "One-Month Probation Extension".

190. First, the Plaintiff didn't know he was on probation, since he had been working for
Polk County Veteran Services for over three (3) years.

191. Secondly, again that Memo only manifested the Plaintiffs work-performance issues
with Timothy Kirkhart, Joseph Lesniewicz perceptual complaints; and now Harry Clark,
the new hire that stated that Timothy Kirkhart and Joe Lesniewicz manipulated him to
complain to the boss in hopes of getting the Plaintiff fired.
192. After seeing the relevant memorandum, the Plaintiff immediately contacted

Human Resources (Mr. Alejandro Velazquez - Employee Relations Manager) and the
Plaintiffrequested a meeting between the Plaintiff, Human Resources, and the Plaintiffs
Director so we could clarify the issues at hand, and obtain mediation between the

perception ofemployees(perceived belittling, controlling and authoritativeness) versus the

reality ofthe situation (fulfilling my managerial duties as it stipulates within the Employee
Handbook);to also include the preferential treatment by the Director for certain employees
and the retaliation of write-ups that the Plaintiff was receiving from the Director for
actually doing his job.




                                30 I AMENDED COMPLAINT
193. The Plaintiffs the workplace was permeated with racially discriminatory
intimidation, ridicule, and insult, that is sufficiently severe or pervasive to alter the
conditions of the Plaintiffs employment and create an abusive working environment and
therefore Title VII was violated.

194. The Plaintiffis a member ofa protected class because he is Afncan American, male,
and 44 years of age.
195. As set forth hereinabove, the Plaintiffs immediate supervisor subjected him to
imwelcomed harassment by calling the Plaintiff into her office at least three times in three
months, when she would scold the Plaintiff for holding Caucasian employees under his
charge to the same rules and regulations that applied to all employees regardless of then-
race, and would threaten to create a disciplinary "paper trail" and ultimately terminate the
Plaintiff if he did not,for lack of better term, give the Caucasian employees impunity.
196. The harassment was based upon a direct and proximate cause of the Plaintiff being
an African American Male.

197.   The unwelcomed harassment that the Plaintiff received from his immediate

supervisor was sufficiently severe or pervasive to alter the conditions of the Plaintiff
employment and created an abusive working environment.
198. The Defendant is liable to the Plaintiff under a theory of either vicarious or direct
liability, because the Defendant knew of and disregarded the actions, inactions, fault, or
negligence of the Plaintiffs immediate supervisor's implementation and effectuation of
her unlawful and unwritten policy/practices of disciplining Afncan American employees
who violated the rules and regulations while freely giving Caucasian employees no
discipline when they violated the same rules, and ultimately terminating the Plaintiff for
opposing and reporting her racist unwritten policies/practices complained of herein.
199. The Defendant's conduct as alleged above constitutes hostile and abusive working
environment in violation of Title VII. The stated reasons for the Defendant's conduct were

not the true reasons,but instead were pretext to hide the Defendant's discriminatory animus.

                               31 I AMENDED COMPLAINT
200. The plaintiff has no plain, adequate or complete remedy at law to redress the wrongs
described herein. Plaintiff has been and will continue to be irreparably injured by the
conduct of the defendants unless this court grants the declaratory and injunctive relief
which plaintiff seeks.
                                  PRAYER FOR RELIEF


       WHEREFORE,the Plaintiff, Mr. James L. William, requests that he be awarded:
(a)    A retroactive promotion to James L. William previous Paygrade, with all attendant
back pay, benefits, and other emoluments of employment;
(b)    The sum of $300,000.00 in compensatory damages suffered because of the
discrimination and retaliation;

(c)   Front pay at James L. William's previous Paygrade (including pay increases) until
he reaches the age of 65 years when he would have retired from the Defendant but for
Respondent's management's discriminatory/retaliatory treatment of him;
(d)    A declaration that the acts or omissions of the Defendant(s) complained of herein
constituted a violation of James L. William's Civil Rights in violation of Title VII of the
Civil Rights Act of 1964;

(e)    Costs and reasonable attorneys' fees incurred with this lawsuit with interest
thereon; and

(f)   Other damages and further relief as deemed just, proper, and equitable by the Court
or Jury.
                                                 Respectfully Submitted.




                                                            Mr. James L. Williams, oro se
                                                                  2729 St. Cloud Oaks Dr.
                                                                        Valrico, FL 33594
                                                                          (813)239-6115
                                                                  Jam8willia@vahoo.com




                                  32 I AMENDED COMPLAINT
                     VERIFICATION OF JAMES L. WILLIAMS


      I hereby re-allege the foregoing paragraphs as it fully set forth herein. All exhibits
attached hereto are hereby incorporated by references as iffully set forth herein. I hereby
certify that the foregoing is true and correct under the pains and penalties of peijury.
       Executed at Valrico, Florida on March 29^, 2021.




                                                             Mr. James L. Williams,pro se
                                                                   2729 St. Cloud Oaks Dr.
                                                                          Valrico, FL 33594
                                                                            (813)239-6115
                                                                    Jam8willia@vahoo.com




                               33 1 AMENDED COMPLAINT
                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certifies that a true and complete copy of the foregoing

Instrument was mailed, on this 29^'' day of March 2021, via United States Postal
Service, First-Class, postage pre-paid, to:


                                       Robert Aranda, Esq.
                                      Florida Bar No. 988324
                                       Edward B. Kerr, Esq.
                                     Florida Bar No. 1018861
                                    1701 South Florida Avenue
                                       Lakeland, FL 33803
                                       Tel.:(863)686-0043
                                       Fax:(863)616-1445
                                      r.aranda@cttalaw.com
                                       e.kerr@cttalaw.com
                                       p.roop@cttalaw.com

                                      Attorneys for Defendant




                                                                Mr. James L. Williams,pro se
                                                                     2729 St. Cloud Oaks Dr.
                                                                          Valrico, FL 33594
                                                                            (813) 239-6115
                                                                     Jam8willia@vahoo.com




                                  34 I AMENDED COMPLAINT
